DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 2, 4, 7, 13, 17, 22, 42, 45, 46, 48, 52, 53, 56, and 58, it is unclear what the scope of “sheet-like member” is as it appears to suggest structures other than a sheet but does not describe what those might be.  
Regarding claim 6, line 10, it is unclear what the scope of “sheet-like member” is as it appears to suggest structures other than a sheet but does not describe what those might be.  
Regarding claim 6, it is unclear what is meant by the joining regions having a predetermined pitch that is smaller than a described size as a pitch is an angle and an angle is not smaller than a length.
Regarding claim 7, lines 2, 3, 8, 12, 16, 35, 36, 37, 41, and 43, it is unclear what the scope of “sheet-like member” is as it appears to suggest structures other than a sheet but does not describe what those might be.  
Regarding claim 8, lines 2 and 3, it is unclear what the scope of “sheet-like member” is as it appears to suggest structures other than a sheet but does not describe what those might be.
Regarding claim 8, it is unclear what is meant by “one of the first the joining regions” in lines 8-9.  
Regarding claim 9, lines 2, 4, 7, 12, 16, 22, 40, 44, 45, 46, 50, 51, 55, and 57, it is unclear what the scope of “sheet-like member” is as it appears to suggest structures other than a sheet but does not describe what those might be.  
Regarding claim 10, lines 2, 3, and 20, it is unclear what the scope of “sheet-like member” is as it appears to suggest structures other than a sheet but does not describe what those might be.  
It is noted the instances of “sheet-like member” are so numerous examiner may have missed some.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by the admitted prior art.
Figure 1D is labelled as prior art and it shows two sheets with elastic inserted between the faces of a first sheet, joining portions that join the faces of the first sheet which are located on either side of the elastics so the elastic ids pressed and sandwiched between the joining portions, side seal sections that join to the two portions(SS’), and joining portions(j’) outward of the side seal portions.(Figure 1A-1D)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Hayase et al.(US Publication 2010/0076394).
 Figures 1A-1C of the admitted prior art disclose a conventional diaper having first and second sheets with elastic attached thereto, and side seals where the sheets are welded together.  The elastic is held in place by joining regions (j) located on either side of the elastic that hold it in place when the elastic is not stretched and that join the faces of each sheet.  The elastic is sandwiched between the joining portions which are disposed so that by direction of transport contraction and CD expansion of the elastic, the elastic is sandwiched and pressed in the CD direction by the joining portions. The sheets are cut into articles after they are joined at side seams.(Pg. 2, ll. 12- Pg. 4, ll. 19)  Figures 1A-1C do not disclose the joining regions being between the cutting line and side seals though they do show space between the side seals and cutting line.(Figure 1A)  Hayase et al. discloses applying joining regions evenly along the length of the sheets 1-20 mm apart.([0113]; Figure 16)  It would have been obvious to one of ordinary skill in the art at the time of filing to make the joining region of Figures 1A-1C using he device of Hayase et al. to evenly space the joining regions 1 mm apart since Figures 1A-1C do not show the device for accomplishing this.  Since the joining regions are placed only 1 mm apart, based on the space shown in Figure 1A between the side seal and the cutting line, at least one set of joining regions would be present between the side seal and he cutting line.
Regarding claim 5, Figures 1A-1C show a plurality of continuous elastic members side by side. Since each elastic would have pairs of joining members on either side and all the joining members are aligned in a line that intersects the transport direction, at least three of those pairs would be between the side seals and the cutting locations.
Regarding claim 7, while Figures 1A-1C do not explicitly disclose the second sheet having the elastic and joining regions like the first sheet, Hayase et al. discloses the ruffles extending all the way around the diaper(Figure 34), indicating the second sheet would also have elastic and joining regions.  It would have been obvious to one of ordinary skill in the art at the time of filing to make the second sheet have elastic and joining regions like the first sheet so the ruffles extend all around the diaper creating a better fit as shown by Hayase et al.(Figure 34)  Hayase et al. shows the joining regions of one sheet would align with those of the other sheet.(Figure 42)
Regarding claim 9, since the elastic is arranged between the two opposing portions, the joining portions are applied, the second sheet is overlaid on the first, and the side seam are formed, there must be devices to perform these functions.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figures 1A-1C of the admitted prior art and Hayase et al. as applied to claim 7 above, and further in view of Polidori et al.(US Publication 2016/0331600).
The references cited above do not disclose the joining regions being shifted relative to one another.  Polidori et al. shows a roll for forming joining regions where the joining regions are at an angle such that the joining regions on either side of an elastic would be shifted relative to one another(Figure 5)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a roll like those of Polidori et al. to form the joining regions since these angled joining regions are an obvious alternative to the straight ones of Figures 1A-1C of the admitted prior art. This pattern would be used for the entire diaper and thus would be present between the side seal and the cutting location.

Regarding claim 8, the prior art of record does not teach or clearly suggest two joining regions which are shifted relative to one another in the transport or CD direction which are at least partially located between the side seam and the cutting location.


Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 2 and 3, the prior art of record does not teach or clearly suggest the joining regions extending across the cutting line.  Regarding claim 4, the prior art of record does not teach or clearly suggest the space between the side seal and the cutting location between greater than the width of the side seals.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746